NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10189

                Plaintiff-Appellee,             D.C. Nos.
                                                1:08-cr-00715-DKW-1
 v.                                             1:08-cr-00715-DKW

LESLIE MINORU UEKI,
                                                MEMORANDUM*
                Defendant-Appellant.

                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                              Submitted July 7, 2022**
                                 Honolulu, Hawaii

Before: WARDLAW, NGUYEN, and OWENS, Circuit Judges.

      Leslie Ueki appeals from the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We review the district

court’s decision for abuse of discretion. United States v. Aruda, 993 F.3d 797, 799




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2021) (per curiam). As the parties are familiar with the facts, we do not

recount them here. We affirm.

      1. Ueki argues that the district court should have granted his motion because

under 21 U.S.C. § 841 as amended by the First Step Act, Ueki would be subject to

only a 15-year mandatory minimum sentence, rather than the 20-year mandatory

minimum that existed at the time he was sentenced. 21 U.S.C. § 841(b)(1)(A).

However, that lower mandatory minimum sentence does not apply retroactively.

First Step Act of 2018, Pub. L. No. 115-391, § 401(c), 132 Stat. 5194, 5222

(2018). Assuming a court may consider a non-retroactive reduction in a statutory

mandatory minimum sentence part of the “extraordinary and compelling”

circumstances justifying a sentence reduction, the court is not required to do so.

The district court was within its discretion not to consider the reduction at issue

here an extraordinary and compelling circumstance meriting a sentence reduction.

      Ueki also asserts that he lost the benefit of his plea bargain because if the

government were negotiating today, it would not be able to threaten him with a life

sentence. But the district court did not abuse its discretion in determining that the

sentence it previously imposed on Ueki nonetheless remained appropriate.

      Ueki contends that the district court did not adequately explain its reasons

for rejecting his arguments on the amended mandatory minimum sentence and the

loss of his plea deal. But the court’s explanation, while brief, was sufficient under


                                          2
the circumstances of this case and did not constitute an abuse of discretion. See

Chavez-Meza v. United States, 138 S. Ct. 1959, 1965-68 (2018).

      2. Ueki also argues that the district court should have granted his motion

because his health conditions placed him at high risk of serious illness from

COVID-19. The district court considered Ueki’s ongoing health conditions as well

as his vaccination status and the low rate of COVID-19 at his place of

imprisonment. The court found that Ueki’s health conditions did not put him at a

higher than usual risk from COVID-19, and that his vaccination and the low rate of

COVID-19 at his place of imprisonment further reduced his risk. The court

properly considered the totality of the circumstances and was within its discretion

to find Ueki’s health conditions not an extraordinary and compelling circumstance

meriting compassionate release.

      3. Finally, Ueki argues that the district court misapplied the Aruda standard

in denying his motion. We held in Aruda that while U.S.S.G. § 1B1.13 was not

binding, it could still inform a court’s decision. 993 F.3d at 802. While it seems

from the record that the district court did not in fact rely on § 1B1.13, even if it did,

taking § 1B1.13 into account as an advisory source would not be contrary to

Aruda. The district court thus correctly applied the Aruda standard.

      AFFIRMED.




                                           3